In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                                    No. 07-19-00158-CV

                        IN THE INTEREST OF A.Q., JR., A CHILD

                           On Appeal from the 287th District Court
                                    Bailey County, Texas
                  Trial Court No. 9771, Honorable Carry A. Baker, Presiding

                                       June 3, 2019

                             MEMORANDUM OPINION
                     Before CAMPBELL and PIRTLE and PARKER, JJ.


       Appellant A.Q. has filed a motion seeking voluntary dismissal of this appeal. The

court finds the motion complies with the requirements of Texas Rule of Appellate

Procedure 42.1(a)(1) and that granting the motion will not prevent any party from seeking

relief to which it would otherwise be entitled.


       As no decision of the court has been delivered to date, we grant the motion. The

appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith. The parties have not presented an agreement for assessment of costs.

Therefore, costs are assessed against appellant. TEX. R. APP. P. 42.1(d).



                                                         James T. Campbell
                                                            Justice